PAULINE NEWMAN, Circuit Judge.

ORDER

Meade Instruments Corporation (Meade) and Celestron International Inc. et al. (Celestron) move jointly to consolidate 03-1537 and 03-1650 and to stay briefing until January 7, 2004 based on settlement efforts.
On July 23, 2003, Meade filed a notice of appeal, 03-1537, in “an abundance of caution,” seeking review of the district court’s June 27, 2003 order of the United States District Court for the Central District of California dismissing certain claims and counterclaims. On August 26, 2003, the district court entered final judgment. On September 18, 2003, Meade filed a notice of appeal, 03-1650, seeking review of the final judgment.
The notice of appeal in 03-1537 was filed prematurely and thus 03-1537 is dismissed. As acknowledged by Meade, its latter appeal of the final judgment encompasses all adverse orders of the district court and thus the dismissal of the premature appeal has no prejudicial effect.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to consolidate is moot.
(2) The motion to stay is granted. Meade’s brief in 03-1650 is due no later than January 7, 2004.
(3) Appeal 03-1537 is dismissed.
(4) Each side shall bear its own costs in 03-1537.